Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 8th, 2021 has been entered. Claims 15-17 and 19-34 are currently pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Non-Final Office Action dated January 8th, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 15 line 3, “polymerizationunit” should read “polymerization unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
In newly amended claim 15 line 17, the claim set recites the limitation of “n is an integer of 1 to 20” when describing a silicone compound with a repeating unit (Formula A). However, this conflicts with line 8, which describes the compound as an “oligomer”: a classification which implies an “n” value of at least 2. Thus, it is unclear whether an n-value of 1 is within the limitations of the instant claim. For compact prosecution, the newly added “oligomer” and its implicit limitations will be presumed to supersede the older limitation of “n is an integer of 1 to 20.” Thus, the limitation of line 17 will be read as “n is an integer of 2 to 20.” 
Claims 20, 22, and 23 each recites the limitation "said silicon derivative".  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, each of these limitations will be read as “said silicon oligomer” to match the most recent amendment to parent claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since, as discussed above, the newly added limitation of “oligomer” in parent claim 15 implicitly carries the limitation of n being at least 2, parent claim 15 already carries the limitations that n is an integer from 2 to 20. Thus, claim 29 does not further limit the subject matter of parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19-22, 24-31, and 33-34 are rejected under 35 U.S.C. 103 as being obvious over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe.
Regarding claim 15, Yokoyama teaches a negative type photosensitive composition ([0011]) comprising: (I) an alkali-soluble (made from monomers of acrylic acid, [0055]; see [0019] of instant specification) resin ((meth) acrylic polymer; [0011]) which is a polymer comprising a carboxyl-containing polymerization unit (polymerized acrylic acid, [0055]) and an alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) and also which has a solid content acid value of 5 to 150 mg KOH/g ([0062]) and a weight average molecular weight of 1,000 to 40,000 (3,000 to 30,000; [0058] and [0060]). Yokoyama also teaches ([0122]) an embodiment of an "Acrylic polymer having a carboxyl group" which has an acid value of 120 to 130 mg KOH/g. The 
Regarding the value of n in Formula A, which represents the silicon oligomer, Yokoyama does not directly teach a specific repeating unit number range. However, Yokoyama does teach a weight average molecular weight of 4,000 or less ([0097]), which implies a maximum repeating unit amount; the specific maximum value of which would be dependent on the particular functional groups used for X and R 3. Additionally, the disclosed "polymer" ([0093]) would implicitly have at least 2 repeating units. Thus, Yokoyama implies a polymer "n" value range of 2 to a formula-specific maximum. Regardless of the specific value, this range would always overlap or lie within the claimed range of 2 to 20. For the specific functional groups referenced above (carboxyl group as X and methyl group as R 3), the formula-dependent maximum would be n = 29. {Repeating units (assuming O-Si-O-Si-O- polymerization structure, which is portrayed in similar polymers in [0096] and is also well known in the art) would have molecular weights of 134 (Si-O backbone + 2 carboxyl groups; Si(28) + O(16) + 2*[C(12)+2*O(16)+H(1)] = 134) each; The end groups, Me- and Me-O-, would have a total molecular weight of 46 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the (meth) acrylic polymer of Yokoyama to have an acid value in the range of 40 to 150 mg KOH/g. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05) Furthermore, the 120-to-130-mg-KOH/g acid value of the taught embodiment of an "Acrylic polymer having a carboxyl group" ([0122]) suggests that the disclosed variation of Yokoyama's invention described above (a (meth) acrylic polymer comprising a repeating unit having an acid group, such as a carboxyl group, and a repeating unit having an unsaturated bond (see [0062), specifically one derived from vinyltrimethoxysilane (see [0057])) could reasonably be designed to have an identical or similar acid value. This identical or similar acid value would, therefore, be within the range of the instant claim.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the polymeric "n" value of the silane coupling agent polymer of Yokoyama to be in the range of 2 to 20. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 
Regarding claim 16, Yokoyama further teaches ([0055]) that said carboxyl-containing polymerization unit (polymerized acrylic acid) is derived from an unsaturated carboxylic acid (acrylic acid).
Regarding claim 17, Yokoyama further teaches that  said alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) is derived from a monomer represented by Formula B of the instant claim (vinyltrimethoxysilane) in which XB is a vinyl group; RB is an ethyl group; a is an integer of 0; and b is an integer of 3.
Regarding claim 19, Yokoyama further teaches ([0052]) that said polysiloxane has a weight average molecular weight of 5,000 or less. Specifically, Yokoyama discloses an embodiment of the composition wherein the weight average molecular weight of the polysiloxane is 1,750 (S1; [0120]), which is within the claimed range.
Regarding claim 20, Yokoyama further teaches that said silicon oligomer ("polymer", [0093]; silane compound having an acid group, [0097]) is contained in an amount of 0.01 to 15 weight parts based on 100 weight parts in total of said alkali-soluble resin ((meth) acrylic polymer) and said polysiloxane ([0097]). This range overlaps with the range of the instant claim for the values of 1 to 15 weight parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the amount of the polymeric silane compound having an acid group of Yokoyama to be in a range of 1 to 15 
Regarding claim 21, Yokoyama further teaches ([0066]) that said compound having two or more (meth)acryloyloxy groups is contained in an amount of 3 to 80 (3 to 50; [0066]) weight parts based on 100 weight parts in total of said alkali-soluble resin and said polysiloxane.
Regarding claim 22, Yokoyama further teaches that the composition ([0088]) contains said silicone oligomer (additives, [0088]; "polymer", [0093]) as the above (IV).
Regarding claim 24, Yokoyama further teaches ([0067]) that said polymerization initiator is a photo-radical generator (generates a radical by radiation).
Regarding claim 25, Yokoyama further teaches a method of forming a cured film ([0109]), comprising: coating a substrate with the composition according to claim 15, to form a coating film ([0110]), exposing the coating film to light ([0112]), and developing the exposed film ([0116]).
Regarding claim 26, Yokoyama further teaches ([0117]) that the method further comprises the step of heating to cure the coating film at a temperature of 70 to 360°C after the developing step.
Regarding claim 27, Yokoyama further teaches ([0109]) a cured film formed from the composition according to claim 15.
claim 28, Yokoyama further teaches ([0118]) a device comprising the cured film according to claim 27.
Regarding claims 29-31 and 33-34, Yokoyama, as referenced above in regards to claim 15, meets all the limitations of the instant claims.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe, as applied to claims 15-17, 19-22, 24-31, and 33-34 above, and further in view of Tseng (U.S. 2014/0293400 A1).
Regarding claim 23, Yokoyama does not teach that the composition further contains a compound having two or more epoxy groups as the (IV) of claim 15, in addition to the silicone oligomer (additives, [0088]; "polymer", [0093]). Yokoyama further teaches the addition of additives to the composition to improve the quality of the lithographic process ([0088]).
Tseng teaches a known photosensitive composition ([0016]) comprising: (I) an alkali-soluble resin which is a polymer comprising a carboxyl-containing polymerization unit ([0077]); (II) a polysiloxane ([0032]); (III) a compound (component B, [0016]) having two or more (meth)acryloyloxy groups (1,4-butanediol di(meth)acrylate; [0090]); (IV) a compound (component F, [0016]) having two or more epoxy groups (polyglycidyl ether, [0116]); (V) a polymerization initiator (component C, [0016]; 1-[9-ethyl-6-(2-methylbenzoyl)-9H-carbazol-3-yl]- 1-(O-acetyloxime), [0096]; see [0082] of instant specification); and (VI) a solvent ([0016]). Tseng further teaches ([0115]) that the crosslinking agent improves the heat resistance and chemical resistance of the cured film.
.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed April 8th, 2021, with respect to the rejection(s) of claim(s) 15-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Yokoyama et al. (JP 2015018226 A) as evidenced by Ebe et al. (U.S. 2013/0164869 A1) and in view of Tseng (U.S. 2014/0293400 A1).
Applicant’s argument that Yokoyama et al., as it is referenced in the previous rejection, does not teach that the silicon derivative (3-isocyanatepropyl triethoxysilane) is a silicon oligomer is found to be persuasive and the amended claim 15 traverses the original rejection. However, upon further consideration, the 

Applicant’s arguments, see pages 7-8, filed April 8th, 2021, regarding the specific combination of carboxyl- and alkoxysilyl-containing polymerization units have been fully considered but they are not persuasive.
Yokoyama does not teach a specific example containing both an alkoxysilyl-containing polymerization unit and a carboxyl-containing polymerization unit as the references’ “repeating unit having an unsaturated bond” and “repeating unit having an acid group”, respectively, as Applicant states. However, the Examiner clarifies that the unsubstituted, (meth) acrylic acid-derived repeating unit(s), which the (meth) acrylic polymer must inherently have at least one of ([0055]), meets the claimed limitation of “a carboxyl containing polymerization unit” (see [0019] of Applicant’s specification). Thus, the exemplary listing of “KBM-1003” as the “silicone coupling agent” of “a copolymer of a silicone coupling agent and a (meth) acrylic polymer” ([0057]), specifically discloses a polymer comprising a carboxyl-containing polymerization unit (the required (meth) acrylic acid-derived repeating unit) and an alkoxysilyl-containing polymerization unit (KBM-1003).

Applicant’s arguments, see page 8, filed April 8th, 2021, regarding criticality and non-obvious effects have been fully considered but they are not persuasive.
“developing with an alkali agent of a low concentration”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the comparative examples pertaining to the acid value and molecular weight ranges, applicant argues that these comparative examples show the criticality of the claimed ranges. However, as discussed above, the claimed molecular weight range (1,000-4,000) is wholly anticipated by the prior art range (3,000-30,000). Thus, comparative example J, which provides evidence against the molecular weight of 42,000, is outside both ranges and does not provide support for the criticality of the claimed range over the prior art range. 
Regarding the acid value range, the prior art range and the claimed range merely overlap, without one wholly encompassing the other. Thus, while comparative example H, which provides evidence against an acid value of 33, supports the criticality of the claimed range’s lower bound (no less than 40 vs the prior art’s no less than 5), comparative example I, which provides evidence against an acid value of 195, is outside the bounds of both range and does not provide support for the criticality of the claimed ranges lower bound (no more than 190 vs the prior art’s no more than 150). It is for this reason that there is insufficient evidence for the criticality of the claimed range (40-190) as a whole over the prior art range (5-150). Furthermore, as discussed above, the prior art (Yokoyama) also discloses an example (acrylic polymer having a carboxyl group, [0122]) with an 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas E Brown/         Examiner, Art Unit 1737                                                                                                                                                                                               
/JOHN A MCPHERSON/         Primary Examiner, Art Unit 1737